Citation Nr: 0320390	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, H.G. and G.G.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
Reserves from August 1961 to February 1962, with additional 
periods of verified active duty for training (ADT) in July 
1962, August 1963 and August 1964.  He died in February 1998.  
The appellant is the surviving spouse of the deceased 
veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a  decision of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (the RO).

The appellant testified at a personal hearing held on 
February 26, 2003 in San Antonio, Texas before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.


REMAND

The appellant contends that the veteran's death in February 
1998 due to metastatic colon cancer was the result of his 
exposure to ionizing radiation while serving with the 867th 
Quartermaster Company in July 1962.  She claims that while on 
ADT in July 1962 as a member of this unit, her husband was 
sent to the White Sands Missile Proving Grounds in New Mexico 
and while there was exposed to radiation in the water and 
soil that she believes was contaminated as a result of a 
previous atmospheric nuclear weapons test, which has been 
identified as the Operation TRINITY atomic shot that took 
place at the Alamogordo Bombing Range in south-central New 
Mexico in July-August 1945.  [According to research materials 
submitted by the appellant, this was the only nuclear test 
ever conducted in New Mexico.]  The appellant is supported in 
her assertions on appeal by the statements and hearing 
testimony of H.G., who served with the veteran and testified 
that he too was sent to the White Sands test site and exposed 
to radiation from drinking the water and digging 
latrines/foxholes in the soil in an area he, like the 
appellant, believes was contaminated by radiation due to the 
TRINITY test.
 
An October 1998 report from the Defense Threat Reduction 
Agency (the DTRA) concluded that the veteran did not 
participate in any of the official tests involving 
atmospheric detonation of a nuclear device or that there was 
any evidence to show that he was exposed to radiation during 
service.  However, the appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The available service records in the claims file support the 
appellant's and H.G.'s statements and testimony that the 
veteran and H.G. served in the same unit, the 867th 
Quartermaster Co..  The record, however, does not contain 
evidence that this unit sent members to the White Sands 
facility in New Mexico in July 1962.  According to the 
October 1998 report from the DTRA, the unit was in San 
Antonio and Fort Bliss, Texas, not in New Mexico.  

The Board believes that further inquiry should be made to 
determine the veteran's exact duty locations and assignments 
while he was a member of the Army Reserves by obtaining all 
available service personnel records.  In addition, the matter 
of the veteran's proximity to a former detonation test site 
should be verified by official government records, to the 
extent possible.  Since the outcome of this case may turn on 
establishing incurrence of an injury (i.e. exposure to 
radiation from contaminated water and soil at the White Sands 
facility) during service, further development is needed to 
determine whether official military records verify that he 
was in New Mexico in July 1962.  See e.g. Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997) [only official service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training].

A remand is also required for consideration by the agency of 
original jurisdiction (AOJ) of additional evidence submitted 
by the appellant at her Travel Board hearing in February 
2003, which includes her personal statement and voluminous 
research materials she obtained addressing the subject of 
radiation exposure caused by nuclear device testing.  At the 
time of the Travel Board hearing, a waiver allowing the Board 
to consider additional evidence in lieu of initial review by 
the AOJ was not required under the Board's Rules of Practice, 
38 C.F.R. Parts 19 & 20.  However, a significant judicial 
ruling on this subject has subsequently altered the legal 
landscape of VA claims adjudication.  See Disabled American 
Veterans, et. al. v.  Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided May 1, 2003 
[invalidating portions of the Board's development 
regulations, specifically, sections 19.9(a)(2) and 
19.9(a)(2)(ii) of 38 C.F.R.].  The Federal Circuit held that 
38 C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case for initial consideration by the AOJ.  
This decision reinforces previous rulings which stand for the 
proposition that a veteran is entitled to RO-level review of 
his case before appellate level review by the Board.  See 
e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following 
development:

1.  The AOJ  should attempt to verify the 
locations and duty assignments of the 
veteran in 1962 by obtaining through 
appropriate channels records of the 867th 
Quartermaster Company Request.  Pertinent 
records may include, but are not 
necessarily limited to, official military 
orders, unit histories, morning reports, 
travel authorization papers, drill 
orders, pay statements, etc.  Also 
request complete, legible copies of any 
and all administrative and personnel 
records, to include the Official Military 
Personnel File, which pertain to the 
veteran's service.  All records received 
in response should be associated with the 
claims file.

2.  After the development requested has 
been completed to the extent possible, 
readjudicate the issue set forth on the 
title page of this REMAND with 
consideration given to all of the 
evidence of record, including the 
additional evidence submitted by the 
appellant at her February 2003 Travel 
Board hearing as well as any evidence 
obtained as a result of this remand and 
any evidence subsequently submitted by or 
on behalf of the appellant.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters addressed in this Board 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


